Citation Nr: 1725461	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board remanded the claim in April 2015 and October 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lung cancer did not manifest in service, nor did it manifest to a compensable degree within one year of separation of service.

3.  The Veteran's lung cancer disability is not etiologically related to service, to include as due to exposure to chemicals while performing his military occupational specialty.

2.  The Veteran has not completed and returned form 21-4142a to allow the release of private treatment records to VA. 


CONCLUSION OF LAW

1.  The criteria for service connection for lung cancer, to include as due to chemical exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent December 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The duty to assist is not a one-way street.  If the Veteran wishes to receive help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, it is the responsibility of Veteran to cooperate with VA.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Olson v. Principi, 3 Vet. App. 480 (1992).  That means the Veteran must help VA in locating and obtaining relevant treatment records or other documents that may support the claim.  

If VA asks the Veteran for information and he ignores that requests, that action will most likely negatively affect the outcome of the claim.  An October 2016 letter was sent to the Veteran informing him that he needed to complete and return VA form 21-4142a in order to obtain private treatment records from Dr. A. Lareau.  The Veteran submitted VA Form 21-4142 in April 2012.  However, that release form has expired.  Therefore, in October 2016, the case was remanded in order to obtain the additional requested VA Form 21-4142a.  The Board notes that the RO has substantially complied with the October 2016 remand instructions providing the Veteran with the necessary forms and notice to complete and return the forms.  To date, the Veteran has not returned VA form 21-4142a to release the private records for VA to consider in this claim.  VA has obtained an examination with respect to the claim on appeal, nor has the Veteran obtained and submitted those records himself.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he developed lung cancer as the result of exposure to chemicals while on active service.  The Veteran asserts that his lung cancer is likely the result of exposure to chemicals used as a plate maker and pressman while in service.  The Board has previously conceded that the Veteran had credibly identified exposure to chemicals used as a plate maker and pressman, consistent with his duties in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include malignant tumors, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's service medical records do not include any notations regarding any lung disorder.

A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2016); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time.  38 U.S.C.A. § 1116(f) (West 2016); 38 C.F.R. § 3.307 (a)(6) (2016).  

The Veteran served during the Vietnam Era.  The evidence of record does not show that the Veteran was stationed in Vietnam during active service.  On the September 2011 application for compensation, the Veteran indicated that he was not claiming that his lung cancer was related to herbicide agent exposure.  

In an April 2016 VA examination, the examiner opined that "it is less likely than not that any chemical exposures in the service caused or contributed to the development of lung cancers."  The examiner noted that the Veteran worked as a printer before, during, and after service.  The rationale provided for the examiner's opinion noted the Veteran's reported smoking habits from an early age through 1999.  The examiner opined that tobacco is a known potent carcinogen and is the most likely cause of the lung cancers.  The examiner further noted that "no evidence has been submitted to support this claim."  The Board notes that the examination erroneously stated a 1996 diagnosis, which appears to be a typographical error as the rest of the examination states 2006 and the Veteran consistently reported 2006 as the year of his first diagnosis of lung cancer.

The Veteran has not submitted any contrary competent evidence that relates lung cancer to his service.  The Board is unable to review some private medical records because the Veteran did not complete and return the necessary release for VA to acquire those records, nor did he obtain and submit those records himself.  To the extent that the Veteran himself suggests that his lung cancer may be related to chemical exposure during service, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of lung cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)

The Board finds that the preponderance of the evidence is against a finding that any current lung cancer is related to service or any event of service, manifested within one year following separation from service, or is the result of chemical exposure during service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for lung cancer, to include as due to chemical exposure, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2016); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for lung cancer, to include as due to chemical exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


